Citation Nr: 0032088	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease in excess of 10 percent prior to July 19, 1999. 

2.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a temporary total evaluation under 38 C.F.R. 
§ 4.29 for a period of hospitalization in late 1997.  The 
temporary 100 percent rating ended on December 31, 1997.  A 
schedular evaluation of 10 percent for the veteran's lumbar 
disc disease was restored from January 1, 1998.  The Board 
notes that the RO rated the veteran's lumbar disc disease 
under Diagnostic Code 5010.  Following the receipt of 
additional evidence, the RO, in an August 1999 rating 
decision, increased the veteran's evaluation for his lumbar 
disc disease to 20 percent disabling effective July 19, 1999 
under Diagnostic Code 5293.  The veteran and his 
representative appeared before a Member of the Board at a 
hearing at the RO in July 2000.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his lumbar disc disease to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Lumbar disc disease has manifested by complaints of 
chronic pain with intermittent radiation to the lower 
extremities and objective evidence of limitation of motion 
with pain and significant functional impairment for some 
time.

2.  A November 4, 1996 VA X-ray evaluation revealed 
degenerative bone changes, microcompression of posterior 
endplate of L3-4, L4-5, bulging annulus at L4-5, degenerative 
osteoarthritis changes of facet joints at L4-5, L5-S1.  


CONCLUSION OF LAW

Lumbar disc disease is 40 percent disabling, but no more, 
effective from November 4, 1996.  38 U.S.C.A. § 1155(West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 3.400, 4.3, 4.7. 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his lumbar disc disease of L4-5/S1, and that 
the higher rating should have been in effect for some time. 

I.  History

Service medical records do not show any complaints of back 
pain during service.  At a January 1981 VA examination, the 
veteran complained of low back pain.  An X-ray evaluation of 
the lumbar spine revealed lumbar disc disease.  In a March 
1981 rating decision, the RO granted service connection for 
lumbar disc disease apparently secondary to trauma and 
assigned a noncompensable evaluation under Diagnostic Code 
5010.  Following a February 1992 VA examination showing 
decreased range of motion and mild degenerative changes in 
the lumbar spine, the RO, in a May 1992 rating decision, 
increased the evaluation for the veteran's lumbar disc 
disease to 10 percent under Diagnostic Code 5010.

In October 1997, the veteran reopened his claim for an 
increased evaluation for his low back disorder and stated 
that he was diagnosed with a bulging disc and arthritic 
fractured vertebrae at VA facility in December 1996.

A November 1996 VA medical record reveals that the veteran 
was seen complaining of chronic low back pain that worsened 
when he coughed or sneezed with occasional radiation into the 
left thigh.  On evaluation, straight leg raises were positive 
at 30 degrees with pain on the right side of back.  The 
lumbar spine was nontender and no muscle spasms were noted.  
Forward flexion was 90 degrees, extension was 30 degrees, 
lateral flexion was 40 degrees, and rotation was 40 degrees.  
X-rays revealed degenerative bone changes, microcompression 
of posterior endplate of L3-4, L4-5, bulging annulus at L4-5, 
degenerative osteoarthritis changes of facet joints at L4-5, 
L5-S1.  The assessment was chronic low back pain secondary to 
degenerative joint disease, osteophytes, and microcompression 
of the lumbar spine.

At a November 1997 VA examination, the veteran complained of 
pain and stiffness in the back that worsened in September 
1997 with radiation to his lower extremities and numbness in 
his feet.  The veteran reported that back pain interrupted 
his sleep and that back pain increased when walking up hills 
or on his toes.  On evaluation, there was no tenderness, 
edema, muscle spasm, or weakness of the lumbar spine, but he 
stood stiffly and his posture was slightly flexed forward.  
Range of motion revealed flexion limited to 108 degrees, 
extension limited to -8 degrees, left lateral flexion to 28 
degrees, right lateral flexion to 33 degrees, and rotation to 
22 to 24 degrees.  The examiner stated that the veteran did 
not complain of pain on range of motion testing.  Deep tendon 
reflexes were equal bilaterally and Achilles reflexes were 1+ 
bilaterally.  There was no loss of touch sensation or pain in 
the lower extremities or feet.  X-rays revealed moderate 
degenerative changes with anterior and lateral vertebral body 
spurring.  The diagnoses were chronic low back pain and 
moderate degenerative arthritis of the lumbar spine.  The 
examiner opined that functional loss due to pain in the back 
was significant.

A November 1997 VA CT scan of the lumbar spine revealed left 
lateral disc herniation at L4-5, borderline spinal stenosis 
at L4-5, diffuse bulging annulus at L3-4, L4-5, and L5-S1, 
spondylosis with anterior marginal spurs and osteoarthritis 
of the facet joints L3-5, S1, encroachment of the left neural 
foramina of L4-5 and bilateral neural foramina L5-S1, and 
mild sacroiliitis.  A November 1997 VA medical record shows 
that the veteran was seen complaining of acute back pain in 
the lumbosacral region.  Evaluation revealed decreased range 
of motion in all fields of the back with point tenderness in 
the lumbosacral region.  The diagnoses included spinal 
stenosis with lumbosacral disc herniation.  A December 1997 
VA Medical Center (VAMC) discharge summary reveals that the 
veteran was hospitalized in November 1997 for rehabilitation 
therapy for his acute chronic back pain secondary to lumbar 
disc prolapse.  In a February 1998 rating decision, the RO 
granted temporary total rating under 38 C.F.R. § 4.29 for the 
veteran's period of hospitalization, but denied an evaluation 
in excess of 10 percent.

At a July 1999 VA examination, the veteran complained of back 
pain which radiates to his feet, that he could stand for no 
more than 10 minutes without his feet going numb, and that 
recently he experienced pain radiating up to his scapula.  He 
stated that he experienced constant daily pain at 
approximately 2-3 on a pain scale of 10, which increased at 
night to 4-5 and that he had intermittent flare-ups of pain 
from 9-10 several times during the day.  He reported that he 
wore a back brace on occasion.  On evaluation, his gait was 
essential normal, but the examiner described it as a heavy 
gait with numerous creaks and groans from the joints as he 
moved.  Rising on his heels resulted in discomfort on the 
right side of back.  His tandem walk was awkward and he 
reported back pain.  Straight leg raises elicited pain in the 
lower back from L1-5.  There paraspinal was rigid and tense 
and there was pain on palpitation.  Range of motion revealed 
flexion to 70 degrees, extension to 15 degrees, rotation to 
60 degrees bilaterally, and lateral bending to 30 degrees.  
The examiner noted that there was pain on all ranges of 
motion.  Pulses were 4 in both lower extremities and reflexes 
were 2+ at the ankle and knees.  X-rays revealed degenerative 
changes of the lumbosacral spine and the November 1997 CT 
scan findings were noted.  The diagnoses included 
degenerative spondylolysis of the lumbar spine along with 
degenerative disc disease of L4/5-S1, osteoarthritis of L3-4, 
L4-5, and L5-S1, and mild sacroiliitis.  The examiner opined 
that the veteran's functional loss due to pain was moderate.  
Thereafter, RO, in an August 1999 rating decision, increased 
the veteran's evaluation to 20 percent under Diagnostic Code 
5293 effective from July 1999.

At his July 2000 hearing, the veteran testified that he 
experienced constant pain in his back and that it affected 
his job and his personal life, as he cannot do many of the 
active things he used to.  He stated he could not sit for 
long periods of time and that standing and briefing for long 
periods of time was difficult.  He also reported experiencing 
occasional spasms in his back and numbness in his feet.  The 
veteran indicated that his back problem increased in the fall 
of 1997 and he had experienced increase in pain since that 
time. 


II.  Analysis

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

Effective July 1999, the RO assigned a 20 percent evaluation 
for the veteran's lumbar disc disease under Diagnostic Code 
5293, invertebral disc syndrome.  Under Diagnostic Code 5293, 
a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
Pronounced invertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  

The veteran advanced that his lumbar spine symptoms caused 
chronic pain and occasional muscle spasms in his low back as 
well as radiation of pain in his lower extremities with 
numbness in his feet and affected his ability to walk, stand, 
and sit for prolonged periods of time.  After reviewing the 
evidence, the Board finds that the veteran's lumbar disc 
disease meets the criteria for a 40 percent evaluation under 
Diagnostic Code 5293.  The record reveals that the veteran 
has marked limitation of motion of the lumbar spine with X-
ray and CT scan evidence of degenerative spondylolysis of the 
lumbar spine along with left lateral disc herniation at L4-5, 
degenerative disc disease of L4/5-S1, osteoarthritis of L3-4, 
L4-5, and L5-S1, and mild sacroiliitis.  The Board notes that 
in a November 1996 VA medical record and a November 1997 VA 
examination, the veteran complained of chronic low back pain 
and occasional radiation down the right leg and ranges of 
motion were slightly decreased and no pain on motion was 
noted.  However, X-ray and CT evaluations revealed 
degenerative bone changes, microcompression of posterior 
endplate of L3-4, L4-5, bulging annulus at L4-5, degenerative 
osteoarthritis changes of facet joints at L4-5, L5-S1.  
Moreover, a few days after the November 1997 VA examination, 
the veteran was seen complaining of acute back pain with 
decreased range of motion in all fields of the back with 
point tenderness in the lumbosacral region and was 
hospitalized for treatment and rehabilitation therapy for 
prolapse lumbar disc.  Furthermore, VA physicians have noted 
that the veteran experienced pain during range of motion 
testing and opined that he experienced significant functional 
loss due to pain.  In the most recent VA examination, it was 
clear that the veteran continued his range of motion after 
the commencement of pain.  Such pain must be considered in 
determining the veteran's functional impairment.  Overall, 
the evidence tends to establish that the veteran suffers from 
severe lumbar disc disease with recurrent attacks with 
intermittent relief.  Therefore, a 40 percent evaluation 
pursuant to either 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
is warranted.  

However, the preponderance of evidence is against an 
evaluation in excess of 40 percent for his lumbar disc 
disease.  While the veteran has reported occasional radiation 
of pain into his legs and numbness in his feet, there is no 
competent medical evidence of findings compatible sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc with little 
intermittent relief.   Moreover, while it is clear from the 
record that the veteran suffers pain associated with his low 
back disability as well as loss of range of motion of the 
lumbar spine, there is no objective evidence, such as disuse 
atrophy or fatigability, to indicate that the veteran's low 
back symptoms, including pain and weakness, result in any 
additional limitation of function to a degree that would 
support a disability evaluation in excess of the 40 percent.  
The Board also notes that a 40 percent evaluation corresponds 
with severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292 and severe lumbosacral strain under 
Diagnostic Code 5295.  Based on the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the veteran's lumbar 
disc disease.

III.  Effective date

The Board observes that at his July 2000 hearing, the veteran 
stated that his 20 percent evaluation should be effective 
back to at least 1997.  Thus, this case presents a "staged" 
or "stairstep" rating as the RO increased the veteran's 
evaluation to 20 percent effective in July 1999, but was 
evaluated as 10 percent prior to that time.  

The law and regulations provide that the effective date of an 
evaluation of an increased claim is the date which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400 (o) (2) 
(2000).  Here, the veteran filed his claim for an increased 
evaluation in October 1997.  VA medical records reveal that 
the veteran was seen complaining of increased back pain on 
November 7, 1996 with radiation down his right leg.  
Additionally, a November 4, 1996 VA X-rays evaluation 
revealed degenerative bone changes, microcompression of 
posterior endplate of L3-4, L4-5, bulging annulus at L4-5, 
degenerative osteoarthritis changes of facet joints at L4-5, 
L5-S1.
Thus, the Board finds that as there was objective evidence of 
increased symptomatology on November 4, 1996, it was 
factually ascertainable that there was an increase in the 
veteran's lumbar disc disease on such date.  Accordingly, the 
Board concludes that the veteran's 40 evaluation for lumbar 
disc disease should be effective November 4, 1996, the date 
of the VA x-ray evaluation.  Upon review, the Board concludes 
that the disability has not significantly changed and a 
uniform evaluation is appropriate.  See e. g., Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

The Board acknowledges that it addressed a subissue on appeal 
that was not directly addressed by the RO, i.e., the 
effective date issue.  When the Board addresses in a decision 
a question that has not been addressed by the RO, it must be 
considered whether the veteran has been given adequate notice 
and opportunity to respond and, if not, whether the veteran 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that the veteran has 
not been prejudiced by the decision herein.  In this matter, 
the RO has previously determined that a rating in excess of 
10 percent was not warranted during the time period in 
question.  Based on the RO's analysis, there is no reason to 
believe that they would pick an effective date earlier than 
the one selected by the Board, almost 1 year prior to the 
reopening of the claim that lead to this appeal.  Moreover, 
as there would appear no legal basis for awarding any earlier 
date under the facts of this appeal, and in light of other 
final rating actions, there is no prejudice to the appellant 
in the Board assigning this date for the award of the 40 
percent rating as discussed above.

 
	(CONTINUED ON NEXT PAGE)




ORDER

A 40 percent evaluation, but no more, for lumbar disc 
disease, effective November 4, 1996, is granted subject to 
the laws and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

